                                             Case 3:20-cv-01507-JCS Document 12 Filed 07/19/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            JOSELYN LEE,
                                   7                                                         Case No. 20-cv-01507-JCS
                                                        Plaintiff,
                                   8
                                                  v.                                         ORDER TO SHOW CAUSE WHY
                                   9                                                         CASE SHOULD NOT BE DISMISSED
                                            SECRETARY OF STATE OF
                                  10        CALIFORNIA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           Plaintiff Joselyn Lee, pro se, applied to proceed in forma pauperis and the Court granted

                                  15   her application. See Docket No. 8. The Court now reviews the sufficiency of Lee’s complaint to

                                  16   determine whether it satisfies 28 U.S.C. § 1915(e)(2)(B). Because the complaint does not appear

                                  17   to plausibly state a claim, Lee is ORDERED TO SHOW CAUSE why the complaint should not be

                                  18   dismissed. Lee may file either an amended complaint or a response to this order addressing why
                                  19   her complaint is sufficient, no later than August 28, 2020.

                                  20   II.     ALLEGATIONS OF THE COMPLAINT1
                                  21           Lee’s handwritten complaint is entitled “Petition for the Granting of Car Registration

                                  22   Where the Homeless Petitioner Sleeps & Dismissal of Parking Ticket Which was

                                  23   Unconstitutionally and Maliciously Issued.” Complaint at 1. Lee names as the sole defendant the

                                  24   “Secretary of State of California Secretary.” Id. Lee alleges in the Complaint that she received

                                  25   “an ill-willed, dishonestly issued parking ticket.” Id. She claims that this ticket had no payment

                                  26
                                  27
                                       1
                                         Because the factual allegations of a plaintiff’s complaint are generally taken as true in the context
                                       of determining whether the complaint states a claim, this section summarizes Lee’s allegations as
                                  28   if true. Nothing in this order should be construed as resolving any issue of fact that might be
                                       disputed at a later stage of the case
                                              Case 3:20-cv-01507-JCS Document 12 Filed 07/19/20 Page 2 of 7




                                   1   or appeal deadline and that it was stolen from her after she finished researching “the law on

                                   2   ‘double parking[,]’” apparently intending to appeal the ticket. Id. She alleges that she tried to

                                   3   track down the parking ticket by going to Traffic Court but no record of it could be found. Id. at

                                   4   1-2. She then went to the Superior Court, where the clerk told her she had no outstanding

                                   5   citations. Id. at 2.

                                   6               Lee asserts that this incident was part of a “pattern of malicious and stolen tickets.” Id.

                                   7   She claims that “this parking ticket was given within a slew of three rapidly successive citations.”

                                   8   Id. at 3. According to Lee, the previous two tickets were “ruled invalid.” Id. While the Complaint

                                   9   is difficult to follow, it appears that Lee also allegedly received citations for: 1) being in a park

                                  10   after hours; and 2) complaining about a bad smell at a public library, leading to a citation that

                                  11   resulted in her inability to use the library and depriving her of internet access. Id. at 2-3. She

                                  12   appears to allege that she already challenged these two tickets, which she had “shown . . . to the
Northern District of California
 United States District Court




                                  13   judge” and that they have been “ruled legally invalid.” Id. at 2-3. Lee maintains that the third

                                  14   ticket is part of a “pattern of unremitting constitutional violations and civil rights violations.” Id.

                                  15   at 4. She also alleges that it is “[t]he only impediment to [her] being issued” her car registration as

                                  16   she has already passed the smog test and has always paid her vehicle registration fee on time in the

                                  17   past. Id. at 1.

                                  18               As relief, Lee asks the Court to order that the California Secretary of State register her car

                                  19   and dismiss the parking ticket. Id. She notes that getting her car registered is particularly

                                  20   important to her because she is homeless and lives in her vehicle. Id.

                                  21   III.        ANALYSIS
                                  22          A.      Legal Standards Under 28 U.S.C. § 1915 and Rule 12(b)(6)
                                  23               Where a plaintiff is found to be indigent under 28 U.S.C. § 1915(a)(1) and is granted leave

                                  24   to proceed in forma pauperis, courts must engage in screening and dismiss any claims which:

                                  25   (1) are frivolous or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek

                                  26   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

                                  27   Marks v. Solcum, 98 F.3d 494, 495 (9th Cir. 1996).

                                  28               To state a claim for relief, a plaintiff must make “a short and plain statement of the claim
                                                                                              2
                                           Case 3:20-cv-01507-JCS Document 12 Filed 07/19/20 Page 3 of 7




                                   1   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Further, a claim may be

                                   2   dismissed for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6);

                                   3   see also Diaz v. Int’l Longshore and Warehouse Union, Local 13, 474 F.3d 1202, 1205 (9th Cir.

                                   4   2007). In determining whether a plaintiff fails to state a claim, the court takes “all allegations of

                                   5   material fact in the complaint as true and construe[s] them in the light most favorable to the non-

                                   6   moving party.” Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 497 F.3d 972, 975

                                   7   (9th Cir. 2007). However, “the tenet that a court must accept a complaint’s allegations as true is

                                   8   inapplicable to legal conclusions [and] mere conclusory statements,” Ashcroft v. Iqbal, 556 U.S.

                                   9   662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)), and courts “do not

                                  10   necessarily assume the truth of legal conclusions merely because they are cast in the form of

                                  11   factual allegations.” Coto Settlement v. Eisenberg, 593 F.3d 1031, 1034 (9th Cir. 2010) (internal

                                  12   quotation marks omitted). The complaint need not contain “detailed factual allegations,” but must
Northern District of California
 United States District Court




                                  13   allege facts sufficient to “state a claim to relief that is plausible on its face.” Id. at 678 (citing

                                  14   Twombly, 550 U.S. at 570).

                                  15             Where the complaint has been filed by a pro se plaintiff, courts must “construe the

                                  16   pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d

                                  17   338, 342 (9th Cir. 2010). “A pro se litigant must be given leave to amend his or her complaint

                                  18   unless it is absolutely clear that the deficiencies in the complaint could not be cured by

                                  19   amendment.” Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds

                                  20   by statute, as recognized in Lopez v. Smith, 203 F.3d 1122 (9th Cir. 2000) (en banc). Further,

                                  21   when it dismisses the complaint of a pro se litigant with leave to amend, “the district court must

                                  22   provide the litigant with notice of the deficiencies in his complaint in order to ensure that the

                                  23   litigant uses the opportunity to amend effectively.” Id. (quoting Ferdik v. Bonzelet, 963 F.2d

                                  24   1258, 1261 (9th Cir. 1992)). “Without the benefit of a statement of deficiencies, the pro se litigant

                                  25   will likely repeat previous errors.” Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 624 (9th

                                  26   Cir. 1988) (quoting Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)).

                                  27        B.      Lee’s Complaint is Barred By the Eleventh Amendment
                                  28             Lee brings this action against the “California Secretary of State,” who is the sole
                                                                                            3
                                           Case 3:20-cv-01507-JCS Document 12 Filed 07/19/20 Page 4 of 7




                                   1   defendant. Lee does not identify the Secretary of State by name, indicating that she is suing the

                                   2   California Secretary of State in his official capacity. See Kentucky v. Graham, 473 U.S. 159, 165–

                                   3   66 (1985) (explaining that an official-capacity suits . . . “generally represent only another way of

                                   4   pleading an action against an entity of which an officer is an agent.” (quoting Monell v. New York

                                   5   City Dept. of Social Services, 436 U.S. 658, 690, n. 55 (1978)). “As long as the government entity

                                   6   receives notice and an opportunity to respond, an official-capacity suit is, in all respects other than

                                   7   name, to be treated as a suit against the entity.” Id. (citing Brandon v. Holt, 469 U.S. 464, 471

                                   8   (1985)). Thus, the Court construes Lee’s complaint as an action against the Office of the

                                   9   California Secretary of State, which is a state agency.

                                  10           Under the Eleventh Amendment, states and state agencies have sovereign immunity from

                                  11   suit in federal court. See Welchen v. Cty. of Sacramento & Kamala Harris, No. 16-cv-0185 TLN

                                  12   KJN, 2016 WL 5930563, at *3 (E.D. Cal. Oct. 11, 2016) (“State agencies or departments are
Northern District of California
 United States District Court




                                  13   protected by Eleventh Amendment Sovereign immunity when named as a defendant.”). However,

                                  14   the Eleventh Amendment “‘does not [ ] bar actions for prospective declaratory or injunctive relief

                                  15   against state officers in their official capacities for their alleged violations of federal law.’” Id.

                                  16   (citing Coal. to Defend Affirmative Action v. Brown, 674 F.3d 1128, 1133–34 (9th Cir. 2012)

                                  17   (citing Ex parte Young, 209 U.S. 123, 155–56)). “This is known as the Ex parte Young

                                  18   exception[.]” Id. In order for the Ex Parte Young exception to apply, “[t]he individual state

                                  19   official sued ‘must have some connection with the enforcement of the act . . . that . . . must be

                                  20   fairly direct; a generalized duty to enforce state law or general supervisory power over the persons

                                  21   responsible for enforcing the challenged provision will not subject an official to suit.’” Id.

                                  22   (quoting Coal. to Defend Affirmative Action, 674 F.3d at 1134) (quoting Ex parte Young, 209 U.S.

                                  23   at 157). “Otherwise, suing a state official would be just an indirect way of suing the State.” Id.

                                  24   (citing Ex parte Young, 209 U.S. at 157).

                                  25           Here, Lee has named the California Secretary of State without alleging any facts

                                  26   suggesting that the Secretary of State has a direct connection with the injunctive relief she seeks,

                                  27   namely, the registration of her car and dismissal of her parking ticket. Nor has she pointed to any

                                  28   statute that authorizes the Secretary of State to perform such duties. Consequently, her complaint
                                                                                           4
                                           Case 3:20-cv-01507-JCS Document 12 Filed 07/19/20 Page 5 of 7




                                   1   as currently alleged does not fall under the Ex Parte Young exception and is barred by Eleventh

                                   2   Amendment sovereign immunity.2

                                   3        C.      Lee Fails to State a Claim Upon Which Relief Can Be Granted
                                   4             While Lee has not identified any federal statute in support of her Complaint, she refers to

                                   5   “constitutional violations and civil rights violations.” Complaint at 4. The Court construes her

                                   6   complaint as attempting to assert claims for violation of Lee’s constitutional right to due process

                                   7   under the Fourteenth Amendment and 42 U.S.C. § 1983.

                                   8             To state a claim under 42 U.S.C. § 1983, the plaintiff must show that (1) the defendant

                                   9   committed the alleged conduct while acting under color of state law; and (2) the plaintiff was

                                  10   deprived of a constitutional right as a result of the defendant’s conduct. Balistreri v. Pacifica

                                  11   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). Claims for violation of the Fourteenth

                                  12   Amendment’s Due Process Clause can be based on violations of substantive due process or
Northern District of California
 United States District Court




                                  13   procedural due process. See Cty. of Sacramento v. Lewis, 523 U.S. 833, 840 (1998). The right to

                                  14   substantive due process is aimed at protecting against the arbitrary exercise of government power

                                  15   and a violation occurs only when government conduct “shocks the conscience and violates the

                                  16   decencies of civilized conduct.” Id. at 846. To state a claim based on the denial of procedural

                                  17   due process, Lee must allege that she had a liberty or property interest that was interfered with by

                                  18   the government, and further that the procedures protecting that interest were constitutionally

                                  19   inadequate. See Carver v. Lehman, 558 F.3d 869, 872 (9th Cir. 2009).

                                  20             Lee has failed to state a claim for violation of either substantive due process or procedural

                                  21
                                       2
                                  22     The doctrine of sovereign immunity has two other exceptions as well: 1) it does not apply where
                                       Congress has abrogated that immunity pursuant to its lawmaking powers conferred by the United
                                  23   States Constitution, see Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 80 (2000); and 2) a state may
                                       waive its Eleventh Amendment immunity by consenting to suit. See College Sav. Bank Florida v.
                                  24   Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 670 (1999). As Lee has not pointed to
                                       any specific state or federal statute in support of her claims, there is no basis in the Complaint as
                                  25   currently alleged for finding that either of these exceptions applies. The Court notes that Eleventh
                                       Amendment sovereign immunity is an affirmative defense and is not a matter of subject matter
                                  26   jurisdiction; therefore, it is governed by Rule 12(b)(6). Steshenko v. Albee, 70 F. Supp. 3d 1002,
                                       1008 n. 1 (N.D. Cal. 2014) (“Ninth Circuit cases have held that dismissal based on Eleventh
                                  27   Amendment immunity should be analyzed under Rule 12(b)(6) and not as a jurisdictional issue
                                       under Rule 12(b)(1).”) (listing cases).
                                  28
                                                                                           5
                                           Case 3:20-cv-01507-JCS Document 12 Filed 07/19/20 Page 6 of 7




                                   1   due process. As to the former, she has alleged that the parking ticket that allegedly resulted in

                                   2   denial of her registration was issued “maliciously” but has included no specific factual allegations

                                   3   to support an inference that the ticket was the result of the type of egregious conduct that is

                                   4   necessary to state a claim for violation of substantive due process. Further, cases that have

                                   5   addressed substantive due process claims based on the issuance of parking tickets have generally

                                   6   rejected such claims, finding the allegations were not sufficient to state a claim under the high

                                   7   standard governing claims for substantive due process. See Pimentel v. City of Los Angeles, No.

                                   8   CV 14-1371 FMO (EX), 2015 WL 13763671, at *7 (C.D. Cal. Sept. 29, 2015) (“Given the very

                                   9   high standard described in the preceding paragraphs, a number of courts facing facts similar to

                                  10   those alleged by plaintiffs in this case have found that such allegations are insufficient to state a

                                  11   claim for denial of substantive due process.”) (citing Kelly v. Rice, 375 F.Supp.2d 203, 209

                                  12   (S.D.N.Y. 2005) (“Nothing about the issuance of a parking ticket implicates the rarely-used
Northern District of California
 United States District Court




                                  13   doctrine of substantive due process.”); Yagman v. Garcetti, 2014 WL 3687279, *3 (C.D. Cal.

                                  14   2014); Peruta v. City of Hartford, 2012 WL 3656366, *10 (D. Conn. 2012) (“It cannot be said that

                                  15   the City’s conduct, in giving Plaintiff a parking ticket for failing to pay, even assuming that the

                                  16   plaintiff did not have actual or constructive notice that he had to pay for parking, was ‘arbitrary,’

                                  17   ‘malicious,’ or ‘brutal’ in the constitutional sense . . . Nor has Plaintiff alleged that there was any

                                  18   improper motive or a purposeful harm.”)).

                                  19          Similarly, as to procedural due process, Lee has not alleged that the procedures for

                                  20   challenging the parking ticket were inadequate or that these inadequacies resulted in the denial of

                                  21   her registration.3 In particular, although she has alleged some specific facts about her efforts to

                                  22   track down the lost parking ticket and the apparent lack of assistance she received from the clerk’s

                                  23   office at various state courts, she has not included any allegations regarding the procedures for

                                  24   challenging the parking ticket or the denial of her vehicle registration, which is the only basis for

                                  25

                                  26   3
                                         Lee’s claim likely does implicate a liberty or property interest, however, to the extent that she
                                  27   has alleged that she is homeless and lives in her car. See Cox v. Yellowstone Cty., 795 F. Supp. 2d
                                       1128, 1136 (D. Mont. 2011) (holding that plaintiff who lost his mobile home as a result of the
                                  28   state’s lien procedures adequately alleged a property interest for the purposes of procedural due
                                       process claim).
                                                                                          6
                                            Case 3:20-cv-01507-JCS Document 12 Filed 07/19/20 Page 7 of 7




                                   1   her due process claim.

                                   2   I.     CONCLUSION
                                   3          For the reasons discussed above, Lee is ORDERED TO SHOW CAUSE why this case

                                   4   should not be dismissed on the basis of sovereign immunity and because she has not alleged

                                   5   sufficient facts to state a claim for violation of her right to due process under 42 U.S.C. § 1983.

                                   6   Lee may respond by filing either an amended complaint that addresses the deficiencies discussed

                                   7   above or a response that addresses why her current complaint is sufficient. Lee’s response shall be

                                   8   filed by August 28, 2020. If Lee does not file a response by that date, the case will be reassigned

                                   9   to a United States district judge with a recommendation that it be dismissed pursuant to 28 U.S.C.

                                  10   § 1915(e)(2)(B).

                                  11          Any amended complaint must include the caption and civil case number used in this order

                                  12   (19-cv-06894) and the words FIRST AMENDED COMPLAINT on the first page. Because an
Northern District of California
 United States District Court




                                  13   amended complaint completely replaces the previous complaint, any amended complaint may not

                                  14   incorporate claims or allegations of Lee’s original complaint by reference, but instead must

                                  15   include all of the facts and claims Lee wishes to present and all of the defendants he wishes to sue.

                                  16          Lee, who is not represented by counsel, is encouraged to consult with the Federal Pro Bono

                                  17   Project’s Legal Help Center in either of the Oakland or San Francisco federal courthouses for

                                  18   assistance. The San Francisco Legal Help Center office is located in Room 2796 on the 15th floor

                                  19   at 450 Golden Gate Avenue, San Francisco, CA 94102. The Oakland office is located in Room

                                  20   470-S on the 4th floor at 1301 Clay Street, Oakland, CA 94612. Appointments, which are

                                  21   currently being conducted by telephone or video-conference, can be made by calling (415) 782-

                                  22   8982 or emailing federalprobonoproject@sfbar.org. Lawyers at the Legal Help Center can

                                  23   provide basic assistance to parties representing themselves but cannot provide legal representation.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: July 19, 2020

                                  27                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
                                                                                         7
